UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2012 Item 1: Schedule of Investments Vanguard Market Liquidity Fund Schedule of Investments As of November 30, 2012 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (56.8%) 2 Fannie Mae Discount Notes 0.135%–0.140% 12/5/12 302,500 302,495 2 Fannie Mae Discount Notes 0.140% 12/7/12 109,500 109,497 2 Fannie Mae Discount Notes 0.130% 12/11/12 444,800 444,784 2 Fannie Mae Discount Notes 0.140% 12/12/12 144,500 144,494 2 Fannie Mae Discount Notes 0.140% 1/9/13 30,169 30,164 2 Fannie Mae Discount Notes 0.135%–0.140% 1/16/13 298,500 298,447 2 Fannie Mae Discount Notes 0.130% 2/13/13 30,425 30,417 2 Fannie Mae Discount Notes 0.125%–0.130% 2/20/13 241,895 241,826 2 Fannie Mae Discount Notes 0.130% 2/27/13 100,000 99,968 3 Federal Home Loan Bank Discount Notes 0.138%–0.140% 12/7/12 878,750 878,730 3 Federal Home Loan Bank Discount Notes 0.130%–0.140% 12/12/12 396,000 395,984 3 Federal Home Loan Bank Discount Notes 0.140%–0.15% 12/14/12 836,022 835,978 3 Federal Home Loan Bank Discount Notes 0.130% 1/4/13 55,571 55,564 3 Federal Home Loan Bank Discount Notes 0.140% 1/9/13 28,000 27,996 3 Federal Home Loan Bank Discount Notes 0.140% 1/11/13 268,000 267,957 3 Federal Home Loan Bank Discount Notes 0.130%–0.140% 1/16/13 407,350 407,279 3 Federal Home Loan Bank Discount Notes 0.143%–0.145% 1/18/13 231,000 230,956 3 Federal Home Loan Bank Discount Notes 0.135%–0.140% 2/1/13 650,000 649,846 3 Federal Home Loan Bank Discount Notes 0.135%–0.144% 2/6/13 275,000 274,928 3 Federal Home Loan Bank Discount Notes 0.130%–0.142% 2/13/13 371,000 370,897 3 Federal Home Loan Bank Discount Notes 0.130% 2/15/13 125,000 124,966 3 Federal Home Loan Bank Discount Notes 0.125% 2/19/13 19,625 19,620 3 Federal Home Loan Bank Discount Notes 0.130% 2/20/13 469,290 469,153 3 Federal Home Loan Bank Discount Notes 0.160% 5/8/13 34,000 33,976 3 Federal Home Loan Bank Discount Notes 0.160% 5/17/13 41,000 40,970 3,4 Federal Home Loan Banks 0.192% 10/1/14 42,000 41,984 2,4 Federal Home Loan Mortgage Corp. 0.160% 2/4/13 290,000 289,974 2,4 Federal Home Loan Mortgage Corp. 0.159% 5/6/13 99,000 98,974 2,4 Federal Home Loan Mortgage Corp. 0.158% 6/17/13 21,000 20,994 2,4 Federal National Mortgage Assn. 0.239% 12/28/12 250,000 249,996 2,4 Federal National Mortgage Assn. 0.199% 8/12/13 190,000 189,960 2,4 Federal National Mortgage Assn. 0.179% 11/8/13 150,000 149,957 2,4 Federal National Mortgage Assn. 0.179% 11/14/13 214,925 214,864 2,4 Federal National Mortgage Assn. 0.189% 9/11/14 500,000 499,820 2 Freddie Mac Discount Notes 0.130%–0.140% 12/3/12 314,252 314,250 2 Freddie Mac Discount Notes 0.140% 12/10/12 223,546 223,538 2 Freddie Mac Discount Notes 0.130% 12/24/12 500,100 500,059 2 Freddie Mac Discount Notes 0.135%–0.140% 1/14/13 406,537 406,469 2 Freddie Mac Discount Notes 0.130% 1/22/13 60,000 59,989 2 Freddie Mac Discount Notes 0.140% 2/4/13 52,369 52,356 2 Freddie Mac Discount Notes 0.130%–0.140% 2/11/13 115,000 114,969 2 Freddie Mac Discount Notes 0.125% 2/19/13 174,000 173,952 2 Freddie Mac Discount Notes 0.130% 2/25/13 20,000 19,994 2 Freddie Mac Discount Notes 0.130% 2/28/13 72,000 71,977 2 Freddie Mac Discount Notes 0.160% 5/20/13 28,395 28,374 United States Treasury Bill 0.127% 12/6/12 250,000 249,996 United States Treasury Bill 0.155% 12/14/12 250,000 249,986 United States Treasury Bill 0.113%–0.115% 12/27/12 600,000 599,951 United States Treasury Bill 0.184% 12/31/12 250,000 249,962 United States Treasury Bill 0.110%–0.113% 1/17/13 650,000 649,905 United States Treasury Bill 0.105% 1/24/13 150,000 149,976 United States Treasury Bill 0.136%–0.158% 1/31/13 1,162,000 1,161,716 United States Treasury Bill 0.100%–0.101% 2/28/13 550,000 549,863 United States Treasury Bill 0.115% 3/14/13 250,000 249,918 United States Treasury Bill 0.146%–0.153% 4/25/13 1,550,000 1,549,072 United States Treasury Bill 0.165% 5/2/13 215,000 214,850 United States Treasury Bill 0.150% 5/9/13 750,000 749,503 United States Treasury Bill 0.145% 5/16/13 200,000 199,866 United States Treasury Bill 0.141%–0.145% 5/30/13 507,000 506,637 United States Treasury Note/Bond 1.125% 12/15/12 42,000 42,016 United States Treasury Note/Bond 0.625% 12/31/12 280,000 280,112 United States Treasury Note/Bond 3.625% 12/31/12 300,000 300,853 United States Treasury Note/Bond 2.875% 1/31/13 250,000 251,136 United States Treasury Note/Bond 3.875% 2/15/13 24,000 24,185 United States Treasury Note/Bond 1.375% 3/15/13 200,000 200,700 United States Treasury Note/Bond 1.375% 5/15/13 40,000 40,221 United States Treasury Note/Bond 3.625% 5/15/13 60,000 60,947 Total U.S. Government and Agency Obligations (Cost $19,040,713) Commercial Paper (13.9%) Bank Holding Company (0.5%) PNC Bank NA 0.210% 12/3/12 60,000 60,000 PNC Bank NA 0.210% 12/20/12 106,000 105,988 Finance - Auto (1.0%) American Honda Finance Corp. 0.170% 12/5/12 51,500 51,499 American Honda Finance Corp. 0.170% 12/6/12 25,000 24,999 American Honda Finance Corp. 0.170% 12/7/12 32,500 32,499 American Honda Finance Corp. 0.170% 12/11/12 18,100 18,099 American Honda Finance Corp. 0.170% 12/12/12 22,000 21,999 American Honda Finance Corp. 0.190% 1/11/13 37,240 37,232 American Honda Finance Corp. 0.180% 2/5/13 9,750 9,747 American Honda Finance Corp. 0.180%–0.190% 2/13/13 23,000 22,991 5 BMW US Capital LLC 0.190% 12/11/12 25,000 24,999 5 BMW US Capital LLC 0.190% 12/12/12 7,300 7,300 5 BMW US Capital LLC 0.190% 12/14/12 16,500 16,499 5 BMW US Capital LLC 0.190% 12/17/12 5,400 5,399 5 BMW US Capital LLC 0.190% 12/18/12 38,000 37,997 5 BMW US Capital LLC 0.190% 2/4/13 7,500 7,497 Toyota Motor Credit Corp. 0.200% 1/9/13 20,000 19,996 Finance - Other (4.8%) 5 Chariot Funding LLC 0.210% 2/19/13 25,000 24,988 5 Chariot Funding LLC 0.210% 2/20/13 40,000 39,981 General Electric Capital Corp. 0.180% 12/5/12 52,000 51,999 General Electric Capital Corp. 0.180% 12/20/12 75,000 74,993 General Electric Capital Corp. 0.180% 12/21/12 65,000 64,994 General Electric Capital Corp. 0.180% 2/4/13 98,000 97,968 General Electric Capital Corp. 0.180% 2/7/13 52,000 51,982 General Electric Capital Corp. 0.180% 2/8/13 81,000 80,972 General Electric Capital Corp. 0.180% 2/13/13 81,000 80,970 General Electric Capital Corp. 0.190% 2/14/13 11,500 11,495 General Electric Capital Corp. 0.180% 2/15/13 80,000 79,970 General Electric Capital Corp. 0.180% 3/1/13 27,000 26,988 General Electric Capital Corp. 0.200% 3/8/13 21,000 20,989 5 Jupiter Securitization Co. LLC 0.210% 12/21/12 27,000 26,997 5 Jupiter Securitization Co. LLC 0.210% 2/19/13 24,205 24,194 5 Jupiter Securitization Co. LLC 0.210% 2/20/13 77,000 76,964 5 Old Line Funding LLC 0.190% 12/11/12 8,018 8,018 5 Old Line Funding LLC 0.200% 12/18/12 11,000 10,999 5 Old Line Funding LLC 0.200% 12/20/12 26,400 26,397 5 Old Line Funding LLC 0.200% 12/21/12 10,500 10,499 5 Old Line Funding LLC 0.200% 1/7/13 12,500 12,497 5 Old Line Funding LLC 0.200% 1/8/13 7,058 7,057 5 Old Line Funding LLC 0.200% 1/14/13 100,064 100,040 5 Old Line Funding LLC 0.200% 1/16/13 31,000 30,992 5 Old Line Funding LLC 0.200% 1/24/13 32,162 32,152 5 Old Line Funding LLC 0.200% 1/25/13 9,500 9,497 5 Old Line Funding LLC 0.200% 1/28/13 50,000 49,984 5 Old Line Funding LLC 0.200% 1/29/13 40,000 39,987 5 Old Line Funding LLC 0.200% 2/1/13 9,500 9,497 5 Old Line Funding LLC 0.200% 2/4/13 12,500 12,495 5 Old Line Funding LLC 0.200% 2/5/13 34,000 33,988 5 Old Line Funding LLC 0.200% 2/11/13 32,000 31,987 5 Old Line Funding LLC 0.200% 2/12/13 24,080 24,070 5 Old Line Funding LLC 0.200% 2/13/13 26,082 26,071 5 Old Line Funding LLC 0.200% 2/14/13 33,000 32,986 5 Old Line Funding LLC 0.200% 2/19/13 20,000 19,991 5 Old Line Funding LLC 0.200% 2/20/13 14,546 14,539 5 Straight-A Funding LLC 0.180% 12/3/12 10,038 10,038 5 Straight-A Funding LLC 0.180% 12/3/12 13,000 13,000 5 Straight-A Funding LLC 0.180% 12/7/12 11,500 11,500 5 Straight-A Funding LLC 0.180% 12/18/12 10,500 10,499 5 Straight-A Funding LLC 0.180% 12/18/12 4,491 4,491 5 Straight-A Funding LLC 0.180% 12/19/12 24,480 24,478 5 Straight-A Funding LLC 0.180% 12/20/12 3,278 3,278 5 Straight-A Funding LLC 0.180% 12/20/12 9,519 9,518 5 Straight-A Funding LLC 0.180% 12/20/12 6,250 6,249 5 Straight-A Funding LLC 0.180% 12/21/12 3,000 3,000 5 Straight-A Funding LLC 0.180% 1/3/13 5,772 5,771 5 Straight-A Funding LLC 0.180% 1/3/13 3,494 3,493 5 Straight-A Funding LLC 0.180% 1/7/13 6,000 5,999 5 Straight-A Funding LLC 0.180% 1/7/13 21,000 20,996 5 Straight-A Funding LLC 0.180% 1/7/13 4,820 4,819 5 Straight-A Funding LLC 0.180% 1/14/13 48,000 47,989 5 Straight-A Funding LLC 0.180% 1/17/13 5,750 5,749 5 Straight-A Funding LLC 0.180% 1/18/13 16,400 16,396 5 Straight-A Funding LLC 0.180% 1/18/13 6,285 6,283 5 Straight-A Funding LLC 0.180% 1/18/13 4,000 3,999 5 Straight-A Funding LLC 0.180% 1/22/13 10,500 10,497 5 Straight-A Funding LLC 0.180% 1/23/13 13,750 13,746 Foreign Banks (3.8%) 5 Australia & New Zealand Banking Group, Ltd. 0.210% 2/21/13 65,000 64,969 5 Commonwealth Bank of Australia 0.200% 12/21/12 25,000 24,997 4,5 Commonwealth Bank of Australia 0.309% 1/14/13 100,000 100,000 5 Commonwealth Bank of Australia 0.230% 1/16/13 50,000 49,985 4,5 Commonwealth Bank of Australia 0.229% 4/12/13 125,000 125,000 4,5 Commonwealth Bank of Australia 0.228% 5/7/13 200,000 200,000 4,5 Commonwealth Bank of Australia 0.000% 6/3/13 50,000 50,000 4,5 Westpac Banking Corp. 0.302% 2/1/13 158,000 158,000 5 Westpac Banking Corp. 0.210% 2/8/13 47,500 47,481 4,5 Westpac Banking Corp. 0.230% 4/3/13 103,500 103,500 4,5 Westpac Banking Corp. 0.208% 4/16/13 40,000 40,000 4,5 Westpac Banking Corp. 0.208% 4/18/13 40,000 40,000 4,5 Westpac Banking Corp. 0.208% 4/25/13 50,000 50,000 4,5 Westpac Banking Corp. 0.208% 4/26/13 50,000 50,000 4,5 Westpac Banking Corp. 0.208% 5/7/13 98,000 98,000 4,5 Westpac Banking Corp. 0.228% 5/20/13 60,000 60,000 Foreign Governments (0.9%) Export Development Canada 0.170% 12/10/12 42,000 41,998 Province of Ontario 0.200% 12/20/12 16,500 16,498 Province of Ontario 0.160% 12/27/12 32,500 32,496 Province of Ontario 0.170% 2/19/13 38,649 38,634 5 Quebec 0.170% 1/28/13 70,890 70,871 5 Quebec 0.170% 1/29/13 87,875 87,851 Foreign Industrial (1.1%) 5 BASF SE 0.160% 12/20/12 42,500 42,496 5 BASF SE 0.170% 1/28/13 100,000 99,973 5 BASF SE 0.190% 2/20/13 28,500 28,488 5 BASF SE 0.190% 2/25/13 43,000 42,980 5 BASF SE 0.190% 2/26/13 8,500 8,496 Nestle Finance International Ltd. 0.175% 1/7/13 30,000 29,995 Nestle Finance International Ltd. 0.170% 1/16/13 44,000 43,990 5 Reckitt Benckiser Treasury Services PLC 0.190% 2/15/13 11,500 11,495 5 Sanofi 0.170% 12/21/12 25,000 24,998 5 Total Capital Canada, Ltd. 0.190% 1/31/13 41,500 41,487 Toyota Credit Canada Inc. 0.220% 1/23/13 5,750 5,748 Industrial (1.8%) 5 Chevron Corp. 0.150% 12/3/12 14,500 14,500 5 Procter & Gamble Co. 0.150% 12/17/12 10,500 10,499 5 Procter & Gamble Co. 0.150% 1/7/13 50,000 49,992 5 Procter & Gamble Co. 0.170% 2/19/13 60,000 59,977 5 Procter & Gamble Co. 0.170% 2/20/13 46,500 46,482 5 Procter & Gamble Co. 0.170% 2/21/13 31,500 31,488 5 Procter & Gamble Co. 0.160% 2/22/13 31,500 31,489 5 The Coca-Cola Co. 0.180% 12/3/12 24,000 24,000 5 The Coca-Cola Co. 0.180% 12/4/12 10,000 10,000 5 The Coca-Cola Co. 0.190% 12/11/12 54,000 53,997 5 The Coca-Cola Co. 0.190% 12/12/12 7,000 7,000 5 The Coca-Cola Co. 0.170% 12/26/12 64,800 64,792 5 The Coca-Cola Co. 0.170% 1/9/13 31,000 30,994 5 The Coca-Cola Co. 0.170% 1/25/13 21,000 20,995 5 The Coca-Cola Co. 0.190% 2/1/13 6,000 5,998 5 The Coca-Cola Co. 0.190% 2/7/13 8,000 7,997 5 The Coca-Cola Co. 0.190% 2/19/13 10,000 9,996 5 The Coca-Cola Co. 0.190% 2/22/13 32,000 31,986 5 The Coca-Cola Co. 0.180% 2/25/13 49,835 49,814 5 The Coca-Cola Co. 0.180% 2/26/13 31,500 31,486 Total Commercial Paper (Cost $4,650,623) Certificates of Deposit (20.4%) Domestic Banks (4.1%) Branch Banking & Trust Co. 0.180% 1/3/13 46,500 46,500 Branch Banking & Trust Co. 0.180% 1/3/13 46,500 46,500 Branch Banking & Trust Co. 0.190% 1/28/13 121,000 121,000 Branch Banking & Trust Co. 0.190% 1/29/13 60,650 60,650 Branch Banking & Trust Co. 0.200% 2/5/13 137,000 137,000 State Street Bank & Trust Co. 0.180% 12/13/12 161,000 161,000 State Street Bank & Trust Co. 0.180% 12/14/12 299,250 299,250 State Street Bank & Trust Co. 0.180% 12/17/12 50,000 50,000 State Street Bank & Trust Co. 0.180% 12/27/12 75,000 75,000 State Street Bank & Trust Co. 0.190% 1/14/13 225,000 225,000 State Street Bank & Trust Co. 0.190% 2/5/13 69,000 69,000 State Street Bank & Trust Co. 0.190% 3/1/13 100,000 100,000 Eurodollar Certificates of Deposit (6.0%) Australia & New Zealand Banking Group, Ltd. 0.180% 1/11/13 20,000 20,000 4 Australia & New Zealand Banking Group, Ltd. 0.298% 1/25/13 263,000 263,000 4 Australia & New Zealand Banking Group, Ltd. 0.309% 2/11/13 67,000 67,000 4 Australia & New Zealand Banking Group, Ltd. 0.228% 4/19/13 114,000 114,000 4 Australia & New Zealand Banking Group, Ltd. 0.218% 4/25/13 100,000 100,000 4 Australia & New Zealand Banking Group, Ltd. 0.228% 5/16/13 50,000 50,000 Commonwealth Bank of Australia 0.235% 1/16/13 40,000 40,000 4 Commonwealth Bank of Australia 0.269% 3/12/13 60,000 60,000 4 Commonwealth Bank of Australia 0.238% 4/16/13 60,000 60,000 4 Commonwealth Bank of Australia 0.258% 4/19/13 140,000 140,000 4 Commonwealth Bank of Australia 0.248% 5/16/13 120,000 120,000 4 National Australia Bank Ltd. 0.328% 1/17/13 150,000 150,000 4 National Australia Bank Ltd. 0.328% 1/22/13 120,000 120,000 4 National Australia Bank Ltd. 0.262% 4/2/13 175,000 175,000 4 National Australia Bank Ltd. 0.258% 4/25/13 175,000 175,000 4 National Australia Bank Ltd. 0.258% 5/7/13 175,000 175,000 4 National Australia Bank Ltd. 0.259% 5/14/13 75,000 75,000 4 National Australia Bank Ltd. 0.258% 5/21/13 50,000 50,000 4 National Australia Bank Ltd. 0.269% 5/30/13 50,000 50,000 Yankee Certificates of Deposit (10.3%) 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.208% 4/15/13 118,000 118,000 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.208% 4/23/13 83,000 83,000 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.209% 5/7/13 70,000 70,000 Bank of Montreal (Chicago Branch) 0.190% 12/21/12 25,000 25,000 Bank of Montreal (Chicago Branch) 0.200% 12/27/12 30,000 30,000 Bank of Montreal (Chicago Branch) 0.190% 1/7/13 200,000 200,000 Bank of Montreal (Chicago Branch) 0.200% 1/15/13 75,000 75,000 Bank of Montreal (Chicago Branch) 0.200% 1/25/13 60,000 60,000 Bank of Montreal (Chicago Branch) 0.220% 2/7/13 100,000 100,000 Bank of Montreal (Chicago Branch) 0.220% 2/8/13 71,000 71,000 Bank of Montreal (Chicago Branch) 0.230% 2/19/13 60,000 60,000 Bank of Montreal (Chicago Branch) 0.230% 3/1/13 30,000 30,000 4 Bank of Nova Scotia (Houston Branch) 0.279% 1/14/13 240,000 240,000 Bank of Nova Scotia (Houston Branch) 0.200% 1/16/13 75,000 75,000 4 Bank of Nova Scotia (Houston Branch) 0.248% 2/20/13 200,000 200,000 4 Bank of Nova Scotia (Houston Branch) 0.228% 4/15/13 300,000 299,994 4 Bank of Nova Scotia (Houston Branch) 0.228% 5/7/13 70,000 69,998 4 Bank of Nova Scotia (Houston Branch) 0.228% 5/20/13 50,000 49,999 4 Bank of Nova Scotia (Houston Branch) 0.229% 5/28/13 50,000 49,999 Canadian Imperial Bank of Commerce 0.180% 12/12/12 156,000 156,000 4 Canadian Imperial Bank of Commerce 0.478% 1/22/13 10,500 10,504 Canadian Imperial Bank of Commerce 0.200% 2/15/13 100,000 100,000 Canadian Imperial Bank of Commerce 0.540% 2/22/13 9,000 9,007 Royal Bank of Canada (New York Branch) 0.490% 2/8/13 13,475 13,483 Toronto Dominion Bank (New York Branch) 0.190% 1/2/13 25,000 25,000 Toronto Dominion Bank (New York Branch) 0.190% 1/3/13 100,000 100,000 Toronto Dominion Bank (New York Branch) 0.190% 1/10/13 155,000 155,000 Toronto Dominion Bank (New York Branch) 0.200% 1/15/13 40,000 40,000 Toronto Dominion Bank (New York Branch) 0.220% 2/5/13 47,905 47,905 Toronto Dominion Bank (New York Branch) 0.220% 2/13/13 75,000 75,000 Toronto Dominion Bank (New York Branch) 0.220% 2/19/13 60,000 60,000 Toronto Dominion Bank (New York Branch) 0.300% 2/20/13 150,000 150,000 Toronto Dominion Bank (New York Branch) 0.210% 3/1/13 30,000 30,000 Toronto Dominion Bank (New York Branch) 0.280% 3/19/13 90,000 90,000 4 Toronto Dominion Bank (New York Branch) 0.208% 4/26/13 25,000 25,000 4 Toronto Dominion Bank (New York Branch) 0.210% 5/7/13 175,000 175,000 4 Westpac Banking Corp. (New York Branch) 0.230% 4/5/13 106,000 106,000 4 Westpac Banking Corp. (New York Branch) 0.208% 4/24/13 50,000 50,000 4 Westpac Banking Corp. (New York Branch) 0.212% 5/2/13 99,000 99,000 4 Westpac Banking Corp. (New York Branch) 0.380% 5/3/13 20,000 20,014 Total Certificates of Deposit (Cost $6,838,803) Repurchase Agreements (5.2%) Bank of Nova Scotia (Dated 11/30/12, Repurchase Value $452,089,000, collateralized by U.S. Treasury Note/Bond 1.500%-2.125%, 12/31/15-7/31/16) 0.200% 12/3/12 452,081 452,081 Bank of Nova Scotia (Dated 11/30/12, Repurchase Value $214,004,000, collateralized by U.S. Treasury Note/Bond 1.500%, 7/31/16) 0.210% 12/3/12 214,000 214,000 Bank of Nova Scotia (Dated 11/30/12, Repurchase Value $52,524,000, collateralized by U.S. Treasury Note/Bond 0.125%-1.000%, 12/31/13-5/15/14) 0.250% 12/3/12 52,523 52,523 Federal Reserve Bank of New York (Dated 11/30/12, Repurchase Value $10,000,000, collateralized by U.S. Treasury Note/Bond 0.375%, 4/15/15) 0.180% 12/3/12 10,000 10,000 Goldman Sachs & Co. (Dated 11/26/12, Repurchase Value $98,004,000, collateralized by Federal Home Loan Bank 0.000%, 11/01/13) 0.200% 12/3/12 98,000 98,000 Goldman Sachs & Co. (Dated 11/27/12, Repurchase Value $49,002,000, collateralized by U.S. Treasury Note/Bond 1.750%, 4/15/13) 0.180% 12/4/12 49,000 49,000 Goldman Sachs & Co. (Dated 11/27/12, Repurchase Value $98,004,000, collateralized by Federal Home Loan Bank 0.000%-0.375%, 11/01/13-1/29/14) 0.190% 12/4/12 98,000 98,000 JP Morgan Securities LLC (Dated 11/30/12, Repurchase Value $157,006,000, collateralized by U.S. Treasury Note/Bond 0.500%, 10/15/14) 0.200% 12/7/12 157,000 157,000 RBC Capital Markets LLC (Dated 11/30/12, Repurchase Value $171,003,000, collateralized by U.S. Treasury Bill 0.000%, 5/23/13, and U.S. Treasury Note/Bond 0.250%-3.750%, 1/31/14-11/15/41) 0.190% 12/3/12 171,000 171,000 RBC Capital Markets LLC (Dated 11/30/12, Repurchase Value $56,001,000, collateralized by U.S. Treasury Bill 0.000%, 4/25/13, and U.S. Treasury Note/Bond 0.250%, 1/15/15) 0.210% 12/3/12 56,000 56,000 TD Securities (USA) LLC (Dated 11/30/12, Repurchase Value $377,006,000, collateralized by Treasury Inflation Indexed Note/Bond 2.375%, 1/15/25, U.S. Treasury Bill 0.000%, 12/31/12, and U.S. Treasury Note/Bond 0.250%-6.875%, 1/31/15-2/15/42) 0.200% 12/3/12 377,000 377,000 Total Repurchase Agreements (Cost $1,734,604) Shares Money Market Fund (1.1%) 6 Vanguard Municipal Cash Management Fund (Cost $374,140) 0.159% 374,140,049 374,140 Face Amount ($000) Tax-Exempt Municipal Bonds (2.2%) 7 ABAG Finance Authority for Nonprofit Corps. California Revenue (Miramar Apartments) VRDO 0.150% 12/7/12 3,000 3,000 7 ABAG Finance Authority for Nonprofit Corps. California Revenue (Southport Apartments) VRDO 0.150% 12/7/12 4,095 4,095 7 Albany NY Industrial Development Agency Revenue (The College of Saint Rose Project) VRDO 0.170% 12/7/12 3,750 3,750 7 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.150% 12/7/12 7,365 7,365 7 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.170% 12/7/12 9,660 9,660 7 Bi-State Development Agency of the Missouri- Illinois Metropolitan District Revenue VRDO 0.180% 12/7/12 7,000 7,000 7 Buffalo NY Municipal Water System Revenue VRDO 0.140% 12/7/12 2,870 2,870 7 California Housing Finance Agency Home Mortgage Revenue VRDO 0.150% 12/7/12 4,600 4,600 7 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.160% 12/7/12 5,500 5,500 7 California Statewide Communities Development Authority Multifamily Housing Revenue (Belmont Project) VRDO 0.170% 12/7/12 2,100 2,100 7 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.160% 12/7/12 3,000 3,000 7 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.150% 12/7/12 5,400 5,400 7 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.150% 12/7/12 2,000 2,000 7 Clark County NV Industrial Development Revenue (Southwest Gas Corp.) VRDO 0.180% 12/7/12 6,000 6,000 7 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.170% 12/7/12 5,300 5,300 7 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.160% 12/7/12 2,300 2,300 7 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.140% 12/7/12 2,750 2,750 7 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.160% 12/7/12 3,800 3,800 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.150% 12/7/12 9,800 9,800 Curators of the University of Missouri System Facilities Revenue VRDO 0.160% 12/7/12 5,365 5,365 7 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.160% 12/7/12 18,000 18,000 7 District of Columbia Revenue (Georgetown University) VRDO 0.160% 12/7/12 11,575 11,575 7 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.180% 12/7/12 2,300 2,300 7 Greenville County SC Hospital System Revenue VRDO 0.150% 12/7/12 2,750 2,750 7 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.170% 12/7/12 2,515 2,515 7 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 12/7/12 3,550 3,550 7 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 12/7/12 5,050 5,050 7 Illinois Development Finance Authority Revenue (Chicago Horticultural Society) VRDO 0.180% 12/7/12 3,700 3,700 7 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.160% 12/7/12 5,380 5,380 7 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.180% 12/7/12 4,395 4,395 7 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.170% 12/7/12 4,500 4,500 7 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.170% 12/7/12 2,855 2,855 7 Indiana Development Finance Authority Educational Facilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.170% 12/7/12 3,400 3,400 7 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.170% 12/7/12 5,200 5,200 7 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.160% 12/7/12 9,720 9,720 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.150% 12/7/12 4,765 4,765 7 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.140% 12/7/12 7,910 7,910 7 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.180% 12/7/12 3,500 3,500 7 Los Angeles CA Wastewater System Revenue VRDO 0.160% 12/7/12 2,800 2,800 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.150% 12/7/12 4,500 4,500 7 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries) VRDO 0.150% 12/7/12 3,225 3,225 7 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.170% 12/7/12 3,400 3,400 7 Massachusetts Development Finance Agency Revenue (Simmons College) VRDO 0.170% 12/7/12 9,110 9,110 7 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.140% 12/7/12 5,300 5,300 7 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.160% 12/7/12 5,200 5,200 7 Massachusetts Health & Educational Facilities Authority Revenue (Dana Farber Cancer Institute) VRDO 0.150% 12/7/12 6,385 6,385 7 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.170% 12/7/12 3,130 3,130 7 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.160% 12/7/12 7,900 7,900 7 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.200% 12/7/12 4,700 4,700 7 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.170% 12/7/12 19,730 19,730 7 Nassau NY Health Care Corp. VRDO 0.160% 12/7/12 3,310 3,310 7 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.160% 12/7/12 5,200 5,200 7 New York City NY GO VRDO 0.150% 12/7/12 6,400 6,400 7 New York City NY GO VRDO 0.160% 12/7/12 4,600 4,600 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.140% 12/7/12 10,400 10,400 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.140% 12/7/12 5,300 5,300 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.160% 12/7/12 18,300 18,300 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Related-Sierra Development) VRDO 0.160% 12/7/12 9,000 9,000 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.160% 12/7/12 8,400 8,400 7 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.160% 12/7/12 4,425 4,425 7 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.140% 12/7/12 17,500 17,500 7 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.140% 12/7/12 4,600 4,600 7 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.170% 12/7/12 9,400 9,400 7 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.150% 12/7/12 22,500 22,500 7 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.170% 12/7/12 3,700 3,700 7 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.140% 12/7/12 8,700 8,700 7 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.150% 12/7/12 18,500 18,500 7 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.160% 12/7/12 2,700 2,700 7 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.170% 12/7/12 7,755 7,755 7 New York State Housing Finance Agency Housing Revenue (Clinton Green South) VRDO 0.170% 12/7/12 3,850 3,850 7 New York State Housing Finance Agency Housing Revenue (Clinton Park) VRDO 0.170% 12/7/12 3,750 3,750 7 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.160% 12/7/12 6,800 6,800 7 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.130% 12/7/12 5,500 5,500 7 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.140% 12/7/12 11,600 11,600 7 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.160% 12/7/12 3,400 3,400 7 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.190% 12/7/12 2,200 2,200 7 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) VRDO 0.150% 12/7/12 11,095 11,095 7 Oakland University of Michigan Revenue VRDO 0.180% 12/7/12 2,100 2,100 7 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.170% 12/7/12 3,085 3,085 Ohio GO VRDO 0.140% 12/7/12 265 265 Ohio State University General Receipts Revenue VRDO 0.150% 12/7/12 23,400 23,400 Ohio State University General Receipts Revenue VRDO 0.160% 12/7/12 1,300 1,300 7 Piedmont SC Municipal Power Agency Revenue VRDO 0.160% 12/7/12 4,000 4,000 7 Richmond CA Multifamily Housing Revenue (Baycliff Apartments Project) VRDO 0.150% 12/7/12 5,400 5,400 7 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.170% 12/7/12 2,000 2,000 7 Salem OH Hospital Facilities Improvement Revenue (Salem Community Hospital Project) VRDO 0.170% 12/7/12 3,000 3,000 7 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.170% 12/7/12 3,250 3,250 7 San Diego CA Housing Authority Multifamily Housing Revenue (Villa Nueva Apartments) VRDO 0.150% 12/7/12 7,600 7,600 7 Simi Valley CA Multifamily Housing Revenue (Parker Ranch Project) VRDO 0.150% 12/7/12 6,100 6,100 7 Smyth County VA Industrial Development Authority Hospital Revenue VRDO 0.160% 12/7/12 5,635 5,635 7 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.150% 12/7/12 5,145 5,145 7 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.150% 12/7/12 2,900 2,900 7 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.160% 12/7/12 9,000 9,000 7 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.160% 12/7/12 17,075 17,075 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.170% 12/7/12 10,100 10,100 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.170% 12/7/12 6,800 6,800 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.200% 12/7/12 5,320 5,320 8 Texas GO TOB VRDO 0.180% 12/3/12 100,000 100,000 7 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.170% 12/7/12 5,200 5,200 7 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.160% 12/7/12 1,675 1,675 7 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.160% 12/7/12 1,700 1,700 7 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.170% 12/7/12 3,150 3,150 7 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.170% 12/7/12 4,700 4,700 7 Washington Housing Finance Commission Non-profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.150% 12/7/12 1,300 1,300 7 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.170% 12/7/12 6,200 6,200 7 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.140% 12/7/12 5,000 5,000 7 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.160% 12/7/12 7,475 7,475 Total Tax-Exempt Municipal Bonds (Cost $750,860) Corporate Bonds (0.1%) Finance (0.1%) 4 Royal Bank of Canada (New York Branch) (Cost $25,510) 0.463% 1/28/13 25,500 25,510 Sovereign Bonds (U.S. Dollar-Denominated) (0.0%) 8,9 Commonwealth Bank of Australia Cost ($10,236) 2.500% 12/10/12 10,230 10,236 Taxable Municipal Bonds (0.4%) 7,8 BlackRock Municipal Bond Trust TOB VRDO 0.260% 12/3/12 4,710 4,710 7,8 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.260% 12/3/12 2,515 2,515 7,8 BlackRock Municipal Income Trust TOB VRDO 0.260% 12/3/12 54,000 54,000 7,8 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.260% 12/3/12 7,000 7,000 7,8 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.260% 12/3/12 4,990 4,990 7,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.260% 12/3/12 5,170 5,170 7,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.260% 12/3/12 25,500 25,500 7,8 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.260% 12/3/12 3,360 3,360 7,8 BlackRock Strategic Municipal Trust TOB VRDO 0.260% 12/3/12 2,555 2,555 7,8 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.240% 12/7/12 2,855 2,855 8 Massachusetts Transportation Fund Revenue TOB VRDO 0.240% 12/7/12 2,800 2,800 8 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.240% 12/7/12 1,500 1,500 Total Taxable Municipal Bonds (Cost $116,955) Total Investments (100.1%) (Cost $33,542,444) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At November 30, 2012, the aggregate value of these securities was $3,392,895,000, representing 10.1% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Scheduled principal and interest payments are guaranteed by bank letter of credit. 8 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, the aggregate value of these securities was $227,191,000, representing 0.7% of net assets. 9 Guaranteed by the Commonwealth of Australia. GO—General Obligation Bond. TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The fund's investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund's other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Municipal Cash Management Fund Schedule of Investments As of November 30, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.4%) Alabama (0.6%) 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.210% 12/7/12 12,550 12,550 1 Mobile AL Water & Sewer Commissioners Revenue TOB VRDO 0.170% 12/3/12 LOC 6,900 6,900 Alaska (0.5%) 1 Alaska Housing Finance Corp. General Housing Revenue TOB VRDO 0.190% 12/7/12 16,605 16,605 Arizona (0.4%) Apache County AZ Industrial Development Authority Pollution Control Revenue (Tucson Electric Power Co. Project) VRDO 0.170% 12/7/12 LOC 13,000 13,000 California (6.7%) 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.220% 12/7/12 5,000 5,000 California GO VRDO 0.150% 12/7/12 LOC 13,100 13,100 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.150% 12/7/12 LOC 3,800 3,800 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.150% 12/7/12 LOC 3,470 3,470 California RAN 2.500% 6/20/13 54,000 54,614 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.150% 12/7/12 9,870 9,870 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.150% 12/7/12 LOC 12,565 12,565 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.160% 12/7/12 6,230 6,230 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.170% 12/7/12 9,000 9,000 1 Foothill-De Anza CA Community College District GO TOB VRDO 0.220% 12/7/12 7,500 7,500 Livermore CA COP VRDO 0.160% 12/7/12 LOC 4,660 4,660 Los Angeles CA TRAN 2.000% 2/28/13 25,000 25,110 Los Angeles CA TRAN 2.000% 3/28/13 25,000 25,145 1 Rancho Santiago CA Community College District GO TOB VRDO 0.180% 12/7/12 21,905 21,905 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.160% 12/7/12 3,000 3,000 San Diego CA Unified School District TRAN 2.000% 1/31/13 6,250 6,269 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.150% 12/7/12 15,885 15,885 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.160% 12/7/12 9,655 9,655 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.170% 12/7/12 5,000 5,000 Colorado (3.5%) Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.180% 12/3/12 LOC 15,630 15,630 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.180% 12/3/12 LOC 13,650 13,650 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.180% 12/3/12 LOC 10,490 10,490 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.180% 12/3/12 LOC 2,080 2,080 Colorado Educational & Cultural Facilities Authority Revenue (Nature Conservancy Project) VRDO 0.160% 12/7/12 4,865 4,865 Colorado Educational & Cultural Facilities Authority Revenue (Oklahoma's Public Radio) VRDO 0.160% 12/7/12 LOC 5,190 5,190 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.180% 12/3/12 11,900 11,900 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.190% 12/7/12 9,995 9,995 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.150% 12/7/12 13,200 13,200 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.170% 12/7/12 12,100 12,100 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.170% 12/7/12 LOC 16,000 16,000 1 Regional Transportation District of Colorado Sales Tax Revenue TOB VRDO 0.160% 12/7/12 6,775 6,775 University of Colorado Hospital Authority Revenue VRDO 0.170% 12/7/12 LOC 4,540 4,540 Connecticut (0.6%) 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.180% 12/3/12 10,000 10,000 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.200% 12/7/12 10,330 10,330 Delaware (0.3%) Delaware Economic Development Authority Revenue (Archmere Academy Project) VRDO 0.180% 12/7/12 LOC 9,400 9,400 District of Columbia (1.4%) 1 District of Columbia GO TOB VRDO 0.160% 12/7/12 LOC 21,340 21,340 District of Columbia Revenue (Medstar Health, Inc.) VRDO 0.140% 12/7/12 LOC 14,675 14,675 District of Columbia Revenue (Washington Center for Internships) VRDO 0.180% 12/7/12 LOC 4,800 4,800 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.190% 12/7/12 4,010 4,010 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.190% 12/7/12 5,935 5,935 Florida (4.6%) Hillsborough County FL School Board (Master Lease Program) COP VRDO 0.190% 12/3/12 LOC 3,805 3,805 Jacksonville FL Economic Development Commission Special Facility Airport Revenue (Holland Sheltair Aviation Group Project) VRDO 0.170% 12/7/12 LOC 8,005 8,005 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.140% 12/7/12 LOC 16,400 16,400 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.160% 12/7/12 13,100 13,100 1 Jacksonville FL US Government Guaranteed Notes TOB VRDO 0.170% 12/7/12 3,900 3,900 Miami-Dade County FL Industrial Development Authority Revenue (American Public Media Group Project) VRDO 0.190% 12/3/12 LOC 16,825 16,825 Miami-Dade County FL Professional Sports Franchise Facilities Tax Revenue VRDO 0.180% 12/7/12 LOC 33,600 33,600 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.160% 12/7/12 LOC 10,000 10,000 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.170% 12/3/12 LOC 18,476 18,476 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.150% 12/7/12 LOC 15,000 15,000 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.170% 12/7/12 LOC 20,000 20,000 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.170% 12/7/12 LOC 5,400 5,400 Georgia (3.1%) Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.170% 12/7/12 LOC 12,500 12,500 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.170% 12/7/12 LOC 4,740 4,740 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.170% 12/7/12 LOC 4,500 4,500 1 Georgia GO TOB VRDO 0.190% 12/7/12 11,550 11,550 1 Gwinnett County GA School District GO TOB VRDO 0.160% 12/7/12 13,405 13,405 Municipal Electric Authority Georgia Revenue (Project One) VRDO 0.160% 12/7/12 LOC 27,500 27,500 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.130% 12/7/12 10,200 10,200 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.140% 12/7/12 14,350 14,350 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.160% 12/7/12 13,100 13,100 Hawaii (0.2%) 1 Honolulu HI City & County GO TOB VRDO 0.220% 12/7/12 7,700 7,700 Idaho (1.5%) Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 12/7/12 LOC 16,505 16,505 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 12/7/12 LOC 37,195 37,195 Illinois (9.1%) Chicago IL Board of Education GO VRDO 0.150% 12/7/12 LOC 27,000 27,000 1 Chicago IL GO TOB VRDO 0.160% 12/7/12 14,305 14,305 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.190% 12/7/12 14,930 14,930 1 Chicago IL Water Revenue TOB VRDO 0.190% 12/7/12 7,795 7,795 Chicago IL Water Revenue VRDO 0.170% 12/7/12 LOC 26,580 26,580 Chicago IL Water Revenue VRDO 0.170% 12/7/12 LOC 3,070 3,070 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.160% 12/7/12 LOC 22,000 22,000 Illinois Educational Facilities Authority Revenue (University of Chicago) VRDO 0.150% 12/7/12 26,166 26,166 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.150% 12/7/12 10,000 10,000 Illinois Finance Authority Revenue (Bradley University) VRDO 0.160% 12/7/12 LOC 4,000 4,000 Illinois Finance Authority Revenue (Bradley University) VRDO 0.160% 12/7/12 LOC 10,000 10,000 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.180% 12/3/12 39,490 39,490 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.180% 12/3/12 36,285 36,285 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.150% 12/7/12 25,846 25,846 Illinois Health Facilities Authority Revenue (Northwestern Memorial Hospital) VRDO 0.180% 12/3/12 28,000 28,000 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.190% 12/7/12 15,070 15,070 1 Illinois Sales Tax Revenue TOB VRDO 0.190% 12/7/12 18,000 18,000 Indiana (1.4%) 1 Indiana Finance Authority Highway Revenue TOB VRDO 0.160% 12/7/12 14,520 14,520 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.140% 12/7/12 LOC 10,670 10,670 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.150% 12/7/12 8,425 8,425 Purdue University Indiana COP VRDO 0.150% 12/7/12 14,685 14,685 Iowa (0.6%) Iowa Higher Education Loan Authority Revenue Private College Facility (St. Ambrose University Project) VRDO 0.190% 12/3/12 LOC 20,000 20,000 Kentucky (1.6%) Christian County KY Association County Leasing Program Revenue VRDO 0.180% 12/3/12 LOC 12,830 12,830 Christian County KY Association County Leasing Program Revenue VRDO 0.180% 12/3/12 LOC 15,015 15,015 Christian County KY Association County Leasing Program Revenue VRDO 0.180% 12/3/12 LOC 9,600 9,600 Shelby County KY GO VRDO 0.180% 12/3/12 LOC 3,380 3,380 Trimble County KY Association of Counties Leasing Trust Lease Program Revenue VRDO 0.180% 12/3/12 LOC 16,150 16,150 Louisiana (1.7%) Louisiana Public Facilities Authority Revenue (CHRISTUS Health) VRDO 0.150% 12/7/12 LOC 7,000 7,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.170% 12/7/12 LOC 30,000 30,000 Louisiana Public Facilities Authority Revenue (Tiger Athletic Foundation Project) VRDO 0.160% 12/7/12 LOC 23,745 23,745 Maryland (1.3%) Baltimore County MD BAN 2.500% 12/17/12 30,000 30,029 Maryland Health & Higher Educational Facilities Authority Revenue (Suburban Hospital) VRDO 0.160% 12/7/12 LOC 11,770 11,770 Montgomery County MD Housing Opportunities Commission Multifamily Housing Revenue VRDO 0.150% 12/7/12 LOC 5,000 5,000 Massachusetts (2.8%) Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.140% 12/7/12 8,125 8,125 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.150% 12/7/12 21,020 21,020 Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.180% 12/3/12 LOC 500 500 Massachusetts Development Finance Agency Revenue (Shady Hill) VRDO 0.150% 12/7/12 LOC 8,515 8,515 1 Massachusetts GO TOB VRDO 0.140% 12/7/12 4,800 4,800 1 Massachusetts GO TOB VRDO 0.190% 12/7/12 18,455 18,455 Massachusetts GO VRDO 0.140% 12/7/12 31,800 31,800 Massachusetts Water Resources Authority Revenue VRDO 0.150% 12/7/12 8,205 8,205 Michigan (1.5%) Green Lake Township MI Economic Development Corp. Revenue (Interlochen Center for the Arts Project) VRDO 0.180% 12/3/12 LOC 15,100 15,100 Michigan Strategic Fund Limited Obligation Revenue (Henry Ford Museum) VRDO 0.190% 12/3/12 LOC 11,250 11,250 Oakland University of Michigan Revenue VRDO 0.180% 12/7/12 LOC 11,230 11,230 University of Michigan Hospital Medical Service Plan Revenue VRDO 0.130% 12/7/12 6,100 6,100 University of Michigan Hospital Revenue VRDO 0.180% 12/3/12 2,600 2,600 1 Wayne State University Michigan Revenue TOB VRDO 0.180% 12/3/12 6,660 6,660 Minnesota (0.2%) Hennepin County MN GO VRDO 0.150% 12/7/12 2,800 2,800 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.170% 12/7/12 2,840 2,840 Mississippi (0.9%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.160% 12/7/12 15,000 15,000 Mississippi Business Finance Corp. Revenue (Renaissance at Colony Park LLC Project) VRDO 0.160% 12/7/12 LOC 5,300 5,300 Mississippi Business Finance Corp. Revenue (Renaissance at Colony Park LLC Project) VRDO 0.160% 12/7/12 LOC 12,255 12,255 Missouri (1.3%) Curators of the University of Missouri System Facilities Revenue VRDO 0.160% 12/7/12 29,380 29,380 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.170% 12/3/12 8,200 8,200 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.140% 12/7/12 8,450 8,450 Nebraska (2.4%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.160% 12/7/12 9,895 9,895 Douglas County NE Hospital Authority No. 2 Health Facilities Revenue (Children's Hospital Obligated Group) VRDO 0.190% 12/3/12 LOC 5,050 5,050 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.170% 12/7/12 43,020 43,020 1 Nebraska Public Power District Revenue TOB VRDO 0.160% 12/7/12 LOC 24,355 24,355 1 Nebraska Public Power District Revenue TOB VRDO 0.170% 12/7/12 (13) 5,000 5,000 Nevada (0.2%) 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.190% 12/7/12 7,585 7,585 New Hampshire (0.4%) New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) VRDO 0.150% 12/7/12 LOC 13,855 13,855 New Jersey (1.4%) New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.180% 12/3/12 LOC 6,000 6,000 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.150% 12/7/12 5,300 5,300 Rutgers State University New Jersey Revenue VRDO 0.170% 12/3/12 3,900 3,900 Tobacco Settlement Financing Corp. New Jersey Revenue 6.750% 6/1/13 (Prere.) 35,000 36,147 New Mexico (2.1%) New Mexico Finance Authority Transportation Revenue VRDO 0.140% 12/7/12 LOC 30,000 30,000 1 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.190% 12/7/12 LOC 10,000 10,000 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.160% 12/7/12 10,265 10,265 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.160% 12/7/12 14,045 14,045 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.160% 12/7/12 9,930 9,930 New York (14.9%) Long Island NY Power Authority Electric System Revenue VRDO 0.140% 12/7/12 LOC 2,300 2,300 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.150% 12/7/12 8,300 8,300 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.150% 12/7/12 15,000 15,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.170% 12/7/12 1,400 1,400 1 New York City NY GO TOB VRDO 0.170% 12/3/12 LOC 12,270 12,270 New York City NY GO VRDO 0.170% 12/3/12 5,700 5,700 New York City NY GO VRDO 0.170% 12/3/12 3,700 3,700 New York City NY GO VRDO 0.170% 12/3/12 2,480 2,480 New York City NY GO VRDO 0.170% 12/3/12 4,900 4,900 New York City NY GO VRDO 0.170% 12/3/12 3,400 3,400 New York City NY GO VRDO 0.170% 12/3/12 5,050 5,050 New York City NY GO VRDO 0.180% 12/3/12 LOC 22,395 22,395 New York City NY GO VRDO 0.180% 12/3/12 LOC 5,700 5,700 New York City NY GO VRDO 0.140% 12/7/12 LOC 29,730 29,730 New York City NY GO VRDO 0.160% 12/7/12 LOC 5,250 5,250 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.170% 12/7/12 LOC 12,700 12,700 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.180% 12/3/12 8,530 8,530 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Royal Charter Properties) VRDO 0.140% 12/7/12 LOC 5,200 5,200 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.180% 12/3/12 6,000 6,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.180% 12/3/12 12,600 12,600 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.170% 12/7/12 12,280 12,280 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.190% 12/7/12 2,000 2,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.160% 12/3/12 7,925 7,925 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.160% 12/3/12 12,240 12,240 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.170% 12/3/12 10,700 10,700 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.170% 12/3/12 5,200 5,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.140% 12/7/12 20,340 20,340 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.170% 12/7/12 5,535 5,535 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.160% 12/7/12 39,400 39,400 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.160% 12/3/12 1,385 1,385 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.170% 12/3/12 5,570 5,570 New York City NY Transitional Finance Authority Revenue VRDO 0.150% 12/3/12 4,000 4,000 New York City NY Transitional Finance Authority Revenue VRDO 0.160% 12/3/12 20,000 20,000 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.140% 12/7/12 4,300 4,300 New York City Transitional Finance Authority Revenue VRDO 0.140% 12/7/12 11,700 11,700 New York Liberty Development Corp. Revenue (Greenwich LLC) VRDO 0.170% 12/7/12 LOC 5,200 5,200 New York Liberty Development Corp. Revenue PUT 0.250% 8/22/13 6,600 6,600 New York Liberty Development Corp. Revenue PUT 0.250% 8/22/13 2,400 2,400 New York Liberty Development Corp. Revenue PUT 0.250% 8/22/13 6,000 6,000 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.180% 12/7/12 (13) 16,000 16,000 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.140% 12/7/12 LOC 19,885 19,885 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.150% 12/7/12 LOC 25,100 25,100 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.190% 12/7/12 (13) 8,000 8,000 New York Metropolitan Transportation Authority Revenue VRDO 0.150% 12/7/12 LOC 14,400 14,400 1 New York State Dormitory Authority Revenue (Columbia University) TOB VRDO 0.200% 12/7/12 8,535 8,535 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.150% 12/7/12 LOC 8,575 8,575 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.190% 12/7/12 7,760 7,760 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.140% 12/7/12 LOC 12,200 12,200 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.140% 12/7/12 LOC 3,200 3,200 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.170% 12/7/12 LOC 5,000 5,000 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.160% 12/7/12 LOC 8,090 8,090 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.170% 12/7/12 5,000 5,000 New York State Local Government Assistance Corp. Revenue VRDO 0.150% 12/7/12 9,100 9,100 1 New York State Urban Development Corp. Revenue (Service Contract) TOB VRDO 0.190% 12/7/12 2,000 2,000 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.130% 12/7/12 5,370 5,370 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.180% 12/7/12 LOC 10,000 10,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.160% 12/3/12 LOC 12,335 12,335 North Carolina (4.1%) Cary NC GO VRDO 0.150% 12/7/12 3,205 3,205 Charlotte NC Water & Sewer System Revenue VRDO 0.150% 12/7/12 9,800 9,800 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.170% 12/7/12 21,415 21,415 Forsyth County NC GO VRDO 0.180% 12/7/12 18,950 18,950 Mecklenburg County NC COP VRDO 0.180% 12/7/12 3,935 3,935 North Carolina Capital Facilities Finance Agency Recreational Facilities Revenue (YMCA of Greater Winston-Salem) VRDO 0.180% 12/7/12 LOC 9,000 9,000 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.190% 12/7/12 LOC 3,445 3,445 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.170% 12/7/12 LOC 1,845 1,845 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.170% 12/7/12 LOC 19,240 19,240 Raleigh Durham NC Airport Authority Revenue VRDO 0.180% 12/7/12 LOC 6,100 6,100 Raleigh NC Combined Enterprise System Revenue VRDO 0.150% 12/7/12 21,700 21,700 Union County NC GO VRDO 0.150% 12/7/12 19,490 19,490 Winston-Salem NC Water & Sewer System Revenue VRDO 0.160% 12/7/12 10,005 10,005 Ohio (10.3%) 1 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) TOB VRDO 0.190% 12/7/12 LOC 9,970 9,970 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.170% 12/3/12 LOC 37,140 37,140 1 Cleveland OH Water Works Revenue TOB VRDO 0.160% 12/7/12 16,850 16,850 Cleveland OH Water Works Revenue VRDO 0.160% 12/7/12 LOC 7,500 7,500 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.170% 12/7/12 LOC 6,405 6,405 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.160% 12/7/12 10,000 10,000 Columbus OH GO VRDO 0.160% 12/7/12 7,745 7,745 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.160% 12/7/12 LOC 9,700 9,700 Columbus OH Sewer Revenue VRDO 0.160% 12/7/12 2,150 2,150 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.150% 12/7/12 LOC 10,685 10,685 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.150% 12/7/12 LOC 2,990 2,990 1 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) TOB VRDO 0.170% 12/7/12 2,400 2,400 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.160% 12/7/12 6,100 6,100 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.160% 12/7/12 8,325 8,325 Lancaster Port Authority Ohio Gas Revenue VRDO 0.160% 12/7/12 27,500 27,500 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.190% 12/7/12 2,400 2,400 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.220% 12/7/12 3,600 3,600 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.170% 12/7/12 6,350 6,350 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.140% 12/7/12 LOC 6,300 6,300 Ohio Common Schools GO VRDO 0.150% 12/7/12 6,965 6,965 Ohio Common Schools GO VRDO 0.160% 12/7/12 12,790 12,790 Ohio Common Schools GO VRDO 0.160% 12/7/12 9,040 9,040 1 Ohio GO TOB VRDO 0.190% 12/7/12 5,080 5,080 Ohio GO VRDO 0.140% 12/7/12 19,140 19,140 Ohio GO VRDO 0.140% 12/7/12 11,740 11,740 1 Ohio Higher Education GO TOB VRDO 0.160% 12/7/12 5,745 5,745 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.240% 2/12/13 10,800 10,800 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.170% 12/7/12 LOC 5,000 5,000 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.180% 12/3/12 7,050 7,050 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.170% 12/7/12 13,200 13,200 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) VRDO 0.150% 12/7/12 LOC 10,275 10,275 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) VRDO 0.160% 12/7/12 LOC 3,115 3,115 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.180% 12/3/12 3,060 3,060 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.180% 12/3/12 9,330 9,330 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.170% 12/7/12 3,600 3,600 Ohio Infrastructure Improvement GO VRDO 0.140% 12/7/12 19,215 19,215 Ohio State University General Receipts Revenue VRDO 0.150% 12/7/12 16,860 16,860 Ohio State University General Receipts Revenue VRDO 0.160% 12/7/12 7,540 7,540 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.180% 12/7/12 LOC 8,000 8,000 Oregon (0.7%) Oregon GO (Veterans Welfare) VRDO 0.180% 12/3/12 12,500 12,500 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.150% 12/7/12 9,145 9,145 1 Washington, Clackamas, & Yamhill County OR School District GO TOB VRDO 0.160% 12/7/12 LOC 4,600 4,600 Pennsylvania (2.3%) Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.180% 12/7/12 9,900 9,900 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.180% 12/7/12 13,490 13,490 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.150% 12/7/12 LOC 4,270 4,270 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue VRDO 0.160% 12/7/12 LOC 10,000 10,000 1 Pennsylvania GO TOB VRDO 0.160% 12/7/12 10,055 10,055 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.190% 12/3/12 LOC 26,320 26,320 Philadelphia PA Water & Waste Water Revenue VRDO 0.170% 12/7/12 LOC 9,765 9,765 South Carolina (1.1%) Greenville County SC Hospital System Revenue VRDO 0.150% 12/7/12 LOC 5,000 5,000 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.150% 12/7/12 LOC 17,085 17,085 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.150% 12/7/12 LOC 17,200 17,200 South Dakota (0.1%) South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.140% 12/7/12 4,530 4,530 Tennessee (1.3%) Jackson TN Energy Authority Gas System Revenue VRDO 0.170% 12/7/12 LOC 16,000 16,000 Shelby County TN GO VRDO 0.150% 12/7/12 25,250 25,250 1 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) TOB VRDO 0.170% 12/7/12 5,000 5,000 Texas (6.1%) 1 Cypress-Fairbanks TX Independent School District GO TOB VRDO 0.180% 12/3/12 4,995 4,995 1 Denton TX Independent School District GO TOB VRDO 0.170% 12/7/12 7,390 7,390 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.180% 12/3/12 4,900 4,900 1 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.160% 12/7/12 LOC 5,000 5,000 1 Harris County TX Metropolitan Transit Authority Revenue TOB VRDO 0.190% 12/7/12 2,185 2,185 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.130% 12/7/12 11,000 11,000 1 Houston TX Utility System Revenue TOB VRDO 0.160% 12/7/12 (13) 8,000 8,000 San Antonio TX Electric & Gas Systems Revenue VRDO 0.180% 12/7/12 37,000 37,000 1 Texas GO TOB VRDO 0.180% 12/3/12 25,000 25,000 1 Texas GO TOB VRDO 0.170% 12/7/12 5,230 5,230 Texas Small Business Industrial Development Corp. Revenue (Texas Public Facilities Capital Access Program) VRDO 0.170% 12/7/12 LOC 5,095 5,095 Texas TRAN 2.500% 8/30/13 60,000 61,017 Texas Transportation Commission Mobility Fund GO VRDO 0.160% 12/7/12 10,975 10,975 1 Texas Transportation Commission Revenue TOB VRDO 0.160% 12/7/12 1,495 1,495 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.160% 12/7/12 9,940 9,940 University of Texas Permanent University Fund Revenue VRDO 0.130% 12/7/12 20,000 20,000 Utah (2.2%) Murray UT Hospital Revenue (IHC Health Services) VRDO 0.180% 12/3/12 25,690 25,690 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.180% 12/3/12 27,300 27,300 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.180% 12/3/12 27,400 27,400 Vermont (0.6%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) VRDO 0.150% 12/7/12 LOC 13,600 13,600 Vermont Housing Finance Agency Revenue VRDO 0.140% 12/7/12 8,655 8,655 Virginia (1.7%) Alexandria VA Industrial Development Authority Revenue (Institute for Defense Analyses Project) VRDO 0.160% 12/7/12 LOC 15,045 15,045 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) VRDO 0.180% 12/3/12 14,290 14,290 Smyth County VA Industrial Development Authority Hospital Revenue VRDO 0.160% 12/7/12 LOC 8,100 8,100 1 University of Virginia Revenue TOB VRDO 0.160% 12/7/12 6,600 6,600 Virginia Commonwealth University Health System Authority Revenue VRDO 0.170% 12/3/12 LOC 4,740 4,740 1 Virginia Public Building Authority Facility Revenue TOB VRDO 0.190% 12/7/12 13,650 13,650 Washington (1.3%) Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.170% 12/7/12 6,790 6,790 1 King County WA Sewer Revenue TOB VRDO 0.180% 12/3/12 7,800 7,800 1 Seattle WA Water System Revenue TOB VRDO 0.180% 12/7/12 5,060 5,060 1 Washington GO TOB VRDO 0.180% 12/3/12 10,300 10,300 1 Washington GO TOB VRDO 0.170% 12/7/12 7,995 7,995 1 Washington GO TOB VRDO 0.170% 12/7/12 10,000 10,000 West Virginia (0.5%) West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.170% 12/7/12 LOC 16,440 16,440 Wisconsin (0.9%) Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.170% 12/3/12 LOC 22,350 22,350 Wisconsin Health & Educational Facilities Authority Revenue (Edgewood College) VRDO 0.190% 12/3/12 LOC 5,805 5,805 Wisconsin Health & Educational Facilities Authority Revenue (ProHealth Care Inc. Obligated Group) VRDO 0.190% 12/3/12 LOC 5,615 5,615 Total Tax-Exempt Municipal Bonds (Cost $3,608,054) Total Investments (100.4%) (Cost $3,608,054) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, the aggregate value of these securities was $701,321,000, representing 19.5% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2012, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CMT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 21, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CMT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 21, 2013 VANGUARD CMT FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: January 21, 2013 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
